             Case 4:21-cv-00195-BLW Document 1 Filed 05/03/21 Page 1 of 5




Scott B. Lindstrom
Rhett M. Miller
PARSONS, SMITH, STONE,
LOVELAND & SHIRLEY, LLP
137 West 13th Street
P.O. Box 910
Burley, Idaho 83318
(208)878-8382 - Phone
(208)878-0146 - Fax
Idaho State Bar ## 9067/11163
scottl@pmt.org
rhett@pmt.org
Attorneys for Plaintiff
                           UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF IDAHO


                                                      Case No.
CHARLES ALAN HUNTER,
                Plaintiff,
vs.
                                                             COMPLAINT

UNITED STATES OF AMERICA; JOHN
DOE I; JOHN DOE II,
                Defendants.


        Charles Alan Hunter, Plaintiff, by and through his attorneys of record, PARSONS,

SMITH, STONE, LOVELAND & SHIRLEY, LLP, now come before this Court and complain of

the United States Government as follows:

               I. JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

        1.      Plaintiff is an individual who lives at Burley, Cassia County, State of Idaho and

thus is a resident of the District of Idaho.

        2.      The claims herein are brought against the United States pursuant to the Federal

Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §§1346(b)(1), for money damages as


COMPLAINT – PAGE 1

             Case 4:21-cv-00195-BLW Document 1 Filed 05/03/21 Page 2 of 5




compensation for loss of property and/or personal injuries that were caused by negligent and

wrongful acts and omissions of employees of the United States Government while acting within

the scope of their offices and employment, under circumstances where the United States, if a

private person, would be liable to the Plaintiff in accordance with the laws of the State of Idaho.

        3.      This court is vested with jurisdiction pursuant to 28 U.S.C. §1346(b).

        4.      Venue is proper in that all, or a substantial part of the acts and omissions forming

the basis of these claims occurred in the District of Idaho, specifically at Minnetonka Cave

located in Bear Lake County, Idaho (hereafter “Minnetonka Cave”), and arose from a slip and

fall of Plaintiff at said location.

        5.      At all times mentioned herein, Defendant United States was and now is the owner

and/or possessor of Minnetonka Cave.

        6.      Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the Federal

Tort Claims Act.

        7.      This suit has been timely filed, in that Plaintiff timely served notice of his claim

on the United States Department of Agriculture Forest Service in April 2020 (i.e. Forest Service

case #2215830). The United States Department of Agriculture Forest Service assumed

responsibility for processing the claim and denied the same via a letter dated February 3, 2021.

                    II. EVENTS FORMING THE BASIS FOR THE CLAIM

        8.      The foregoing allegations are incorporated herein by reference.

        9.      At all times mentioned, Defendant United States and its employees and agents,

had the duty to warn of hidden or concealed dangers and to keep the land in reasonably safe

condition. All of the acts or omissions complained of were performed by the Defendant United

States, and its employees or agents, including but not limited to Defendants JOHN DOE I and



COMPLAINT – PAGE 2

          Case 4:21-cv-00195-BLW Document 1 Filed 05/03/21 Page 3 of 5




JOHN DOE II, while acting within the scope of their employment, and within the permission and

consent of Defendant United States.

       10.     On July 4, 2019, Defendants were negligent in that they directed Plaintiff and

other visitors to wash their footwear near the entrance of Minnetonka Cave using water in a

container, and/or allowed an excessive or unreasonable amount of water to accumulate on the

ground and stairs in and about Minnetonka Cave, thereby creating a slippery and hazardous

condition, failed to use reasonable care in removing the accumulated water, and/or allowed the

ground and stairs to remain in a slippery, dangerous and unsafe conditions.

       11.     On July 4, 2019, Defendants were also negligent in that they failed to warn

Plaintiff of the dangerous conditions created by washing footwear using water in the container

and/or by the accumulation of water on the ground and stairs in and about Minnetonka Cave.

       12.     On July 4, 2019, at approximately 5:10 pm, Plaintiff, while lawfully and properly

upon the premises of Minnetonka Cave, and while exercising due care for Plaintiff’s safety,

slipped and fell on stairs, which slip and fall resulted as a direct and proximate result of the

above-referenced wrongful and negligent conduct of Defendants.

       13.     As a direct and proximate result of such wrongful and negligent conduct, Plaintiff

suffered personal injuries, including, but not limited to: left leg, thigh and anterior knee pain,

swelling and discomfort; temporary inability to ambulate; difficulty walking and decreased

mobility; mild gluteus minimus and medius tendinosis; left pubic hemangioma; left quadriceps

tendon rupture, acute; left knee weakness and stiffness; disturbed sleep.

       14.     As a direct and proximate result of such personal injuries, Plaintiff has been, and

will continue to be, in great physical, mental, and emotional pain and distress, all to the

Plaintiff’s damage in the sum of $10,000.00.



COMPLAINT – PAGE 3

            Case 4:21-cv-00195-BLW Document 1 Filed 05/03/21 Page 4 of 5




       15.     As a further direct and proximate result of such personal injuries, Plaintiff has

incurred, and will incur, for an indefinite time in the future, medical expenses and obligations as

follows: $29,957.04.

       16.     As a direct and proximate result of such personal injuries, Plaintiff has been

required to employee to services of an attorney and has incurred and will continue to incur

attorney fees and costs. Plaintiff should be awarded his attorney fees and costs incurred in this

matter which, in the event of default, should be the sum of $5,000.00.

       17.     On April 3, 2020, Plaintiff submitted a claim for personal injuries arising out of

the above-described incident with the United States Department of Agriculture Forest Service,

ASC Claims Branch, 101B Sun Avenue NE, Albuquerque, NM 87109, in the sum of $45,000.00.

       18.     The United States Department of Agriculture Forest Service failed to make a final

disposition of Plaintiff’s claim within six (6) months after it was filed and, pursuant to 28 U.S.C.

§2675(a), Plaintiff elects to consider such failure as a final denial of the claim.

                                   III. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment enter against Defendants as follows:

       1.      General and special damages in the amount of $40,000.00 with interest on such

amount as allowed by law from the date of judgment until paid;

       2.      Attorney fees and costs of suit which, in the event of default, should be $5,000.00;

       3.      Such other and further relief as the court deems just and proper.

Plaintiff demands a jury trial be held in this matter.
                                          3rd day of ___________,
                               DATED this _____      May          2021

                                                               PARSONS, SMITH, STONE,
                                                               LOVELAND
                                                               LO
                                                                OVVEL ND & SHIRLEY, LLP
                                                                   ELA

                                                               __
                                                                _____________________________
                                                               ______________________________
                                                               Scott B. Lindstrom
                                                               Rhett M. Miller
COMPLAINT – PAGE 4                                             Attorneys for Plaintiff
Case 4:21-cv-00195-BLW Document 1 Filed 05/03/21 Page 5 of 5
